Case 3:15-cv-07658-MAS-LHG Document 551-1 Filed 05/06/20 Page 1 of 15 PagelD: 16092

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

In re VALEANT PHARMACEUTICALS
INTERNATIONAL, INC. SECURITIES

LITIGATION Master No. 3:15-cv-07658-
MAS-LHG

This Document Relates TO: CLASS ACTION

Case No. 3:15-cv-07658-MAS-LHG Judge Michael A. Shipp

Magistrate Judge Lois H.
Goodman

Special Master Hon. Dennis M.
Cavanaugh, U.S.D.J. (Ret.)

CERTIFICATION OF
ROBERT W. CLORE IN
SUPPORT OF PRO HAC
VICE ADMISSION

 

 

I Robert W. Clore certify as follows:

1. I am Senior Appellate Counsel with the firm of Bandas Law Firm, PC,
located at 500 North Shoreline Blvd., Suite 1020, Corpus Christi, Texas 78401, co-
counsel for Cathy Lochridge in the captioned matter. I make this certification on

my personal knowledge in support of the motion for my pro hac vice admission in

 
Case 3:15-cv-07658-MAS-LHG Document 551-1 Filed 05/06/20 Page 2 of 15 PagelD: 16093

the captioned matter. I am fully familiar with the proposed settlement, request for
class counsels’ attorneys’ fees, and Cathy Lochridge’s objections thereto.

2. I a member in good standing of the bars of the State Bar of Texas
(admitted 1999); the Supreme Court of Texas (admitted 1999); the United States
District Court for the Southern District of Texas (admitted 2013); the United States
District Court for the Northern District of Illinois (admitted 2017); the United
States Courts of Appeals for the Second Circuit (admitted 2016), Third Circuit
(admitted 2016), Fourth Circuit (admitted 2018), Fifth Circuit (admitted 2015),
Sixth Circuit (admitted 2017), Seventh Circuit (admitted 2016), Eighth Circuit
(admitted 2016), Ninth Circuit (admitted 2016), Tenth Circuit (admitted 2018),
Eleventh Circuit (admitted 2018), and the United States Supreme Court (admitted
2017). |

The names and addresses of the offices maintaining the rolls of members of
the bar in these jurisdictions are as follows:

State Bar of Texas
Membership Department
P.O. Box 12487

Austin, Texas 78711

The Texas Supreme Court

Clerk’s Office
P.O. Box 12248, Austin, Texas 78711

 
Case 3:15-cv-07658-MAS-LHG Document 551-1 Filed 05/06/20 Page 3 of 15 PagelD: 16094

United States District Court for the Southern District of Texas
515 Rusk Avenue
Houston, Texas 77002

United States District Court for the Northern District of Illinois
Everett McKinley Dirksen United States Courthouse

Clerk, United States District Court

219 S. Dearborn Street

Chicago, Illinois 60604

United States Court of Appeals for the Second Circuit
Clerk’s Office

Thurgood Marshall United States Courthouse

40 Foley Square

New York, New York 10007

United States Court of Appeals for the Third Circuit
Clerk’s Office

21400 U.S. Courthouse

601 Market Street

Philadelphia, PA 19106-1790

United States Court of Appeals for the Fourth Circuit
Clerk’s Office

1100 East Main Street, Suite 501

Richmond, Virginia 23219

United States Court of Appeals for the Fifth Circuit
Clerk’s Office

F. Edward Hebert Building

600 S. Maestri Place

New Orleans, LA 70130-3408

United States Court of Appeals for the Sixth Circuit
Clerk’s Office

540 Potter Stewart U.S. Courthouse

100 East Fifth Street

Cincinnati, Ohio 45202

United States Court of Appeals for the Seventh Circuit

 
Case 3:15-cv-07658-MAS-LHG Document 551-1 Filed 05/06/20 Page 4 of 15 PagelD: 16095

Clerk’s Office

Everett McKinley Dirksen United States Courthouse
219 S. Dearborn Street

Room 2722

Chicago, IL 60604

United States Court of Appeals for the Eighth Circuit
Clerk’s Office

Thomas F. Eagleton Courthouse

Room 24.329

111 South 10th Street

St. Louis, MO 63102

United States Court of Appeals for the Ninth Circuit Court
Clerk’s Office

P.O. Box 193939

San Francisco, CA 94119-3939

United States Court of Appeals for the Tenth Circuit Court
Clerk’s Office

Byron White U.S. Courthouse

1823 Stout Street

Denver, CO 80257-1823

United States Court of Appeals for the Eleventh Circuit Court
John Ley, Clerk of Court

56 Forsyth St., N.W.

Atlanta, Georgia 30303

United States Supreme Court
Clerk’s Office
1 First Street, NE
Washington, DC 20543
3. I am not under suspension, nor have I ever been suspended or disbarred

from any court. No disciplinary proceedings are pending against me, and no

discipline has previously been imposed upon me in any jurisdiction. As discussed

 
Case 3:15-cv-07658-MAS-LHG Document 551-1 Filed 05/06/20 Page 5 of 15 PagelD: 16096

below in paragraph 11 and Exhibit A, my pro hac vice admission was denied in
one instance in Cole v. NIBCO, Inc., No. 3-13-cv-07871, Dkt. 223 (D.N.J. Apr. 5,
2019).

4. I am conversant with the local civil rules of the United States District
Court for the District of New Jersey and will abide by those rules.

5. Upon entry of the requested order, payment in the appropriate amount will
be forwarded to the New Jersey Lawyers’ Fund For Client Protection as provided
by New Jersey Court Rule 1:28-2(a).

6. In accordance with Local Civil Rule 101.1(c)(3), upon entry of the
requested order, payment in the amount of $150.00 will be forwarded to the Clerk,
United States District Court.

7. I understand that in accordance with Local Civil Rule 101.1(c)(5), a
lawyer admitted pro hac vice is within the disciplinary jurisdiction of this Court. |
agree to comply with the requirements of Local Civil Rule 101.1(c). I agree to take
no fee in any tort case in excess of New Jersey Court Rule 1:21-7 governing
contingent fees.

8. Jerome J. Froelich, Jr. with the firm of McKenny and Froelich, has agreed
to work with me as co-counsel in the litigation of this action. Mr. Froelich has
more than 40 years’ experience practicing law and is licensed in New Jersey and

Georgie. He has been admitted in numerous federal courts across the country.

 
Case 3:15-cv-07658-MAS-LHG Document 551-1 Filed 05/06/20 Page 6 of 15 PagelD: 16097

9. I understand that if | am admitted to appear and participate pro hac vice:

(a) I shall abide by the rules governing the courts of the State of New Jersey,
including all disciplinary rules;

(b) I shall consent to the appointment of the Clerk of the Supreme Court of
the State of New Jersey as an agent upon whom service may be made for all
actions against me and/or my firm that may arise out of my participation in
connection with this matter;

(c) I shall notify this Court immediately of any matter affecting my standing
at the bar of any other court;

(d) I shall have all pleadings, briefs, and other papers filed with the Court
signed by an attorney of record authorized to practice in this state;

(e) no delay in discovery, motions, trial or any other proceeding shall occur
or be requested by reason of my inability to be in attendance;

(f) automatic termination of my pro hac vice admission will occur for my
failure to make the required annual payment to the Ethics Financial Committee and
the New Jersey Lawyers' Fund for Client Protection, proof of which payment shall
be made by certification to the Court no later than February 15th of each year;

(g) I shall submit to this Court's jurisdiction for discipline; and

(h) I shall abide by the rules contained in L. Civ. R. 101.1(c).

10. I am also in the process of seeking admission to practice in the State of

 
Case 3:15-cv-07658-MAS-LHG Document 551-1 Filed 05/06/20 Page 7 of 15 PagelD: 16098

New Jersey. If admitted, intend to apply for general admission for the District of
New Jersey. I respectfully request that this Court grant this application on behalf of
Objector Cathy Lochridge in the above-captioned matter so that I may appear and
participate pro hac vice on her behalf, including participating at the fairness
hearing.

11. Attached to this certificate as Exhibit A is a disclosure of an injunction
entered against an attorney in the same firm, Christopher Bandas, and the firm
itself related to representation of objecting class members. Although I was not a
party to the action nor does it speak to me personally, I submit it to the Court out of
an abundance of caution. Exhibit A also lists the one instance in which I was
denied pro hac vice admission based on a discussion of judicial criticisms of Mr.
Bandas and an omission from a 2019 list of all objections made by the Bandas Law
Firm, even though I started working for the firm in 2016 and the omitted objection
was filed in 2012 and no longer a part of the firm’s records. Cole v. NIBCO, Inc.,
No. 3-13-cv-07871, Dkt. 223 (D.N.J. Apr. 5, 2019); see also Dkt. 214-1 at 3-4.
Because the omission was a case in which Mr. Bandas previously represented the
same client, the court found the error cause for concern given the criticisms against
Mr. Bandas. No other court has denied my request for admission to practice, pro
hac vice or otherwise. As noted, I am admitted to and in good standing with the

United States District Court for the Southern District of Texas and the Northern

 
Case 3:15-cv-07658-MAS-LHG Document 551-1 Filed 05/06/20 Page 8 of 15 PagelD: 16099

District of Illinois, the United States Court of Appeals for the Second, Third,
Fourth, Fifth, Sixth, Seventh, Eighth, Ninth, Tenth, and the Eleventh Circuits, and
the United States Supreme Court.

I certify under penalty of perjury that the foregoing statements made by me

 

are true. f [ ,
‘DATED: May 6, 2020 \ AM 4
Robert W. Clore ~ |

 
Case 3:15-cv-07658-MAS-LHG Document 551-1 Filed 05/06/20 Page 9 of 15 PagelD: 16100

EXHIBIT A

 
Case 3:15-cv-07658-MAS-LHG Document 551-1 Filed 05/06/20 Page 10 of 15 PagelD: 16101

Although Mr. Clore was not a party to the action and is not named in the
injunction, out of an abundance of caution Mr. Clore hereby discloses and attaches
an injunction entered against Christopher Bandas, an attorney at the same law firm
as Mr. Clore, as well as against the law firm itself. Edelson P.C. v. The Bandas Law
Firm, 2019 WL 272812 (N.D. Ul. Jan. 17, 2019).

Mr. Clore further discloses that his pro hac vice admission was once denied
based on a discussion of judicial criticisms of Mr. Bandas and an omission from a
2019 list of all objections ever made by the Bandas Law Firm, even though Mr.
Clore started working for the firm in 2016 and the omitted objection was filed in
2012 and no longer a part of the firm’s records. Cole v. NIBCO, Inc., No. 3-13-cv-
07871, Dkt. 223 (D.N.J. Apr. 5, 2019); see also Dkt. 214-1 at 3-4. Because the
omission was a case in which Mr. Bandas previously represented the same client,
the court found the error cause for concern given the criticisms against Mr. Bandas.

No other court has denied Mr. Clore admission to practice, pro hac vice or
otherwise. Mr. Clore is admitted to and in good standing with the United States
District Court for the Southern District of Texas and the Northern District of Illinois,
the United States Court of Appeals for the Second, Third, Fourth, Fifth, Sixth,
Seventh, Eighth, Ninth, Tenth, and the Eleventh Circuits, and the United States
Supreme Court.

Mr. Clore, rated AV Preeminent with Martindale-Hubbell, would further note
he has never filed an objection in bad faith and has never been sanctioned by any
court for filing a frivolous objection (or for anything else). Mr. Clore has been
licensed to practice law in Texas since 1999. He is a member in good standing of the
State Bar of Texas and is admitted to practice in various federal courts across the
nation. He has 18 years’ experience in civil appeals and litigation. He graduated
magna cum laude from St. Mary’s University School of Law, served as Articles
Editor with the St. Mary’s Law Journal, and clerked for two years at the Thirteenth
Court of Appeals, State of Texas. He then worked as appellate counsel for several
respected defense firms in Texas before joining the Bandas Law Firm to represent
plaintiffs in 2016.

Since joining the Bandas Law Firm in 2016, he has assisted in returning
millions of dollars to settlement classes and otherwise improving settlements. See
e.g., In re Syngenta AG MIR 162 Corn Litig., 14-md-2591-JWL, Transcript of
Hearing at 7-10, Dkt. 4318 (D. Kan. Jan. 3, 2020) (finding that Mr. Clore’s client
provided significant monetary benefits ($3 million) and nonmonetary benefits to the
class); see also Syngenta, 14-md-2591-JWL, Dkts. 4307, 4308; In re Lumber

 
Case 3:15-cv-07658-MAS-LHG Document 551-1 Filed 05/06/20 Page 11 of 15 PagelD: 16102

Liquidators Chinese-Manufactured Flooring Prods. Mktg., Sales Practices &
Prods. Liab. Litig., No. 18-2351, 2020 WL 1140842 (4th Cir. Mar. 10, 2020)
(reversing fee award as violative of CAFA based on briefing and arguments from
Mr. Clore); In re Optical Disk Drive Prods. Antitrust Litig., 19-15538 (9th Cir.)
(appeal from a case in which the objection of Mr. Clore’s client resulted in the partial
unsealing of a bid and the return of $650,268.62 in expenses to the class; Mr. Clore’s
client seeks the return of tens of millions more for the benefit of the class); Jenna
Greene, Daily Dicta: Class Action Objectors Can Be Annoying—But This One Has
a Point, Law.com (Apr. 15, 2020) (discussing Mr. Clore’s advocacy before the Ninth
Circuit that hopes to return tens of millions of fees to the class members); see also
Hagens Berman's $31 Million Consumer Antitrust Fee Award at Risk, Bloomberg
Law (Oct. 21, 2019),! Dorothy Atkins, 9th Circuit Judge “Concerned” Over Hagens
Berman’s $42 M Fees, Law360 (Oct. 21, 2019).

DATED: May 6, 2020 Ce a

Robert W. Tlore”

 

! https://news.bloomberglaw.com/class-action/hagens-bermans-3 1-million-
consumer-antitrust-fee-award-at-risk.

* https://www.law3 60.com/appellate/articles/1211568/9th -cire-judge-concerned-
over-hagens-berman-s-42m-fees.

 

 
Case 3:15-cv-07658-MAS-LHG Document 551-1 Filed 05/06/20 Page 12 of 15 PagelD: 16103
Case: 1:16-cv-11057 Document #: 178 Filed: 01/17/19 Page 1 of 4 PagelD #:1693

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

EDELSON PC,

Case No. 1:16-cv-11057
Plaintiff,

Vv.
THE BANDAS LAW FIRM PC, et al

Defendants.

 

 

FINAL JUDGMENT ORDER
IT IS HEREBY ADJUDGED and DECREED that final judgment is entered in this
matter on Count V of Plaintiff Edelson PC’s complaint in favor of Plaintiff and against
Christopher Bandas and the Bandas Law Firm PC (“Defendants”).
1. REASONS FOR ISSUANCE OF INJUNCTION
Defendants do not dispute that that they engaged in the unauthorized practice of
law in Clark v. Gannett Co., Inc. Defendants further do not dispute that they engaged
in the following conduct without obtaining authorization from the Illinois Supreme Court
to practice law in Illinois: agreeing to represent Gary Stewart in the Gannett litigation,
drafting the objection of Stewart in Gannett, providing legal advice to Stewart related
to Gannett, contacting and arranging for C. Jeffrey Thut to appear in Defendants’
stead in Gannett, allowing C. Jeffrey Thut to assist Defendants in the unauthorized
practice of law, representing Stewart in discussions with class counsel regarding
Stewart's objection, entering into negotiations with class counsel in Gannett on behalf

of Stewart, and agreeing to resolve Stewart's objection in exchange for $225,000 in

 
Case 3:15-cv-07658-MAS-LHG Document 551-1 Filed 05/06/20 Page 13 of 15 PagelD: 16104
Case: 1:16-cv-11057 Document #: 178 Filed: 01/17/19 Page 2 of 4 PagelD #:1694

attorneys’ fees with no changes to the settlement agreement. Accordingly, the Court
finds that issuance of a permanent injunction against Defendants is appropriate.
ll. ACTS RESTRAINED OR REQUIRED

Defendants The Bandas Law Firm, P.C. and Christopher A. Bandas are hereby

restrained and permanently enjoined from engaging in the following actions:

1. Providing any advice or other service requiring the use of any degree of
legal skill or knowledge related to any state or federal court proceedings in the State of
illinois, regardless of whether Defendants or their clients are physically located within
the State of Illinois, without obtaining admission to the bar of Illinois or leave to appear
pro hac vice from the court before which the proceeding is pending. The restrained
advice and services include but are not limited to providing legal advice, acting as
general counsel, drafting documents, negotiating, or accepting payment of attorneys’
fees.

2. Soliciting attorneys located in the State of Illinois to sign pleadings or
other documents drafted by Defendants in a case where Defendants do not appear;

3. Paying, or offering to pay, or to loan any client any monies in connection
with any class action objection unless such payment is awarded or expressly approved
by a court;

4. Seeking admission, pro hac vice or otherwise, to practice in any state or
federal court without fully and truthfully responding to all questions on the application
and without attaching a copy of this judgment;

5, Defendants shall not file or cause to be filed any objection to any

proposed class action settlement in any state or federal court unless:

 
Case 3:15-cv-07658-MAS-LHG Document 551-1 Filed 05/06/20 Page 14 of 15 PagelD: 16105
Case: 1:16-cv-11057 Document #: 178 Filed: 01/17/19 Page 3 of 4 PagelD #:1695

a. Such objection states whether it applies only to the objector, to a
specific subset of the class, or to the entire class, and also states with specificity the
grounds for the objection; and

b. Any payment in connection with the objection is disclosed and
approved by the court and, unless approved by the court after a hearing, no payment
or other consideration is provided in connection with forgoing or withdrawing the
objection or forgoing dismissing, or abandoning an appeal from a judgment approving
the proposal;

6. Defendants, having consulted with their clients, shall immediately and
unconditionally withdraw objections and filings related thereto any and all objections
now pending in Illinois state and federal courts, including Clark v. Gannett Co., Inc.
Defendants shall have no further direct or indirect involvement in those matters, and
Defendants shall accept no compensation of any kind related to those matters.

lil. CONTINUING JURISDICTION
Without affecting the finality of this judgment, the Court retains jurisdiction to
enforce the injunction set forth herein.
IV. COSTS
Defendants shall pay Plaintiffs costs in the amount of $5,447.65.
V. NO JUST REASON FOR DELAY

The Court finds pursuant to Rule 54(b) that is no just reason for delay of entry of

this judgment.

 
3:15-cv-07658-MAS-LHG Document 551-1 Filed 05/06/20 Page 15 of 15 PagelD: 16106
CASE oO ee Mtoe Te eee a Otte Page 4 of 4 PagelD #:1696

IT IS SO ORDERED.

 

(Bpsel lonsspa
BECCA‘R\PALLMEYER

United States District Judge

JUDGMENT ENTERED: Tbwrgary, /t F014

 

CLERK, U.S. DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS

 
